DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A Request for Continued Examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/24/2022 has been entered.
This Action is responsive to the Request for Continued Examination filed 10/24/2022.  Claims 18-26 and 28-35 are pending.  Claims 1-17 and 27 have been canceled.  Claim 35 is new.  Claims 18, 26, and 28 have been written in independent form.

Claim Objections
Claim 18 is objected to because of the following informalities:
Claim 18 – In the amendment filed 10/24/2022, it appears that a period (.) punctuation was inadvertently not stricken through in line 16, leaving two periods in the claim, which is a violation of MPEP § 608.01(m), which states, in part, “Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 USC § 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 USC § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-23 are rejected under 35 USC § 112(b) or 35 USC § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 USC § 112, the applicant), regards as the invention.
Claim 22 recites the limitations "the regulators" in line 10 and "the generated control quantities" in lines 10 and 12-13.  These limitations are unclear and indefinite.  It is not clear to which parameters "the regulators" and "the generated control quantities" are referring.  Claim 22 depends from claim 21.  Claim 21 introduces "a regulator, configured to generate a control quantity based on an error between the reference pitch angle and a measured pitch angle."  Claim 22 introduces "a further regulator, configured to generate a further control quantity based on an error between the reference propeller speed and a measured propeller speed."  One regulator and control quantities pertain to reference pitch angle and measured pitch angle, while the other regulator and control quantities pertain to reference propeller speed and a measured propeller speed.  Given that different parameters are being addressed between the regulators, which parameter is being referenced by "the regulators" and "the generated control quantities" in the instant claim?
Claim 22 also recites the limitations "the propeller speed" in line 16.  This limitation is unclear and indefinite.  Is "a reference propeller speed" or "a measured propeller speed" being referenced?
Additionally, dependent claim 23 necessarily inherits the deficiencies of the parent claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC § 102(b)(2)(C) for any potential 35 USC § 102(a)(2) prior art against the later invention.
Claims 18-20 and 28-29 is/are rejected under 35 USC § 103 as being unpatentable over Hoemke et al., U.S. Patent 11,312,476 A (hereinafter called Hoemke), and further in view of EGOROV et al., RU 2550887 C2 (hereinafter called EGOROV).
Regarding claim 18, Hoemke teaches an electronic control system for a turbopropeller engine having a gas turbine and a propeller assembly coupled to the gas turbine, the electronic control system comprising:
a propeller control unit (See e.g., FIG. 1; element 100; TITLE) configured to control propeller operation based on a pilot input request (See e.g., column 5 lines 4-9; column 7 lines 14-21; column 10 lines 8-13; column 3 lines 61-65), via generation of a driving quantity for an actuation assembly (See e.g., FIGS. 1A-1D; column 6 line 63-column 7 line 9, where current teaches a driving quantity, and element 106 teaches an actuation assembly) designed to adjust a pitch angle of propeller blades of the propeller assembly; and
an electronic processing unit (See e.g., FIG. 1A-1D element 108, engine electronic control unit (ECU)) configured to:
cause, prior to engagement of a mechanical lock (See e.g., FIG. 1A element 106, 208; column 4 lines 19-23, where element 106 along with element 208 teach a mechanical lock, and when 208 is in the upper position pressed up all the way to the end 160 of the cavity 204 teaches prior to engagement of a mechanical lock) …, pressurized oil from a ground gallery of the pitch actuation assembly to start emptying so as to increase the pitch angle of the propeller blades towards a minimum flight pitch (See e.g., FIG. 1A; column 5 lines 4-9 and 52-56; column 6 line 58-column 7 line 21; where elements 156 and 158 together teach a ground gallery, and element 106 teaches the pitch actuation assembly, and the cited references in their entirety teach the instant claim limitation); and
cause, … and to transition from a ground operating mode to a flight operating mode (See e.g., FIG. 1B; column 7 lines 23-25), engagement of the mechanical lock (See e.g., FIG. 1B; column 7 lines 25-29), the mechanical lock, when engaged, prevents the pitch angle from falling below the minimum flight pitch while in the flight operating mode (See e.g., FIG. 1B; column 7 lines 22-62).
And, although Hoemke teaches taxiing of the aircraft on the ground (See e.g., column 4 lines 1-2; column 3 lines 49-50; column 7 line 20), and the pilot can operate the actuator (See e.g., column 5 line 6), and the pilot can use the ECU to control the pressurized second propeller control flow input to adjust the pitch of the propeller during taxiing (See e.g., column 10 lines 8-13), as required by the instant claim, Hoemke does not explicitly teach that these functions are happening during engine acceleration to takeoff power in response to a takeoff input request and prior to takeoff as set forth in the instant claim.
However, EGOROV teaches during engine acceleration to takeoff power in response to a takeoff input request and prior to takeoff (See e.g., FIG. 4; page 6 last line-page 7 line 3; page 13 lines 2-18; page 49 last paragraph, which ends in line 4 on page 50, where the pilot applying the braking of the wheels during takeoff teaches in response to a takeoff input request and prior to takeoff, and that one of the sensor parameters of the control of the braking system involved the take-off speed V>100km/h prior to takeoff, teaches that engine acceleration to takeoff power was involved, therefore the references in their entirety teach the instant claim limitations).
Thus, it would have been obvious to one of ordinary skill in the art, having the art of Hoemke and EGOROV before him, before the effective filing date of the claimed invention, to include in the electronic control system of Hoemke during engine acceleration to takeoff power in response to a takeoff input request and prior to takeoff, as taught in the analogous art of EGOROV.  One would have been motivated to make such a combination to achieve the predictable result of a significant increase in the level of situational (informational) awareness and serve to provide the crew with complete, reliable, relevant, consistent and inter active information and the presentation on the inside-cab indicators of only significant parameters that are critical for making decisions on managing the aircraft at the take-off stage, as suggested by EGOROV (See e.g., page 3 lines 1-13; page 24 lines 10-15; page 50 lines 5-8).
Regarding claim 19, Hoemke, as modified by EGOROV in the rejection of claim 18 hereinabove, further teaches wherein the electronic processing unit (Hoemke See e.g., FIG. 1A element 108) is configured to cause pressurized oil from the ground gallery of the pitch actuation assembly to start emptying so as to increase the pitch angle of the propeller blades towards the minimum flight pitch (Hoemke See e.g., FIG. 1A; column 5 lines 4-9 and 52-56; column 6 line 58-column 7 line 21; where elements 156 and 158 together teach a ground gallery, and element 106 teaches the pitch actuation assembly, and the cited references in their entirety teach the instant claim limitation) in a time period following the takeoff input request and preceding a validation of the takeoff input request (EGOROV See e.g., page 13 lines 17-42; page 49 last paragraph, which ends in line 4 on page 50, where the disclosures regarding 3 seconds and 5 seconds teach the instant claim limitations), and wherein the electronic processing unit (Hoemke See e.g., FIG. 1B element 108) is configured to cause engagement of the mechanical lock (Hoemke See e.g., FIG. 1B; column 7 lines 25-29) after the validation of the takeoff input request (EGOROV See e.g., FIG. 4; page 12 line 50-page 13 line 42, where, under section 4.0 TAKEOFF DETERMINATION OF TAKEOFF DYNAMICS PARAMETERS IN REAL TIME, sub-sections 4.1 & 4.2 disclose the details of starting and setting up monitoring systems, and then monitoring the predicted parameters of the takeoff run take-off dynamics before reaching take-off speed, to determine, decide, and ensure when it is safe for the crew to takeoff based on all of the input parameters, and therefore teach the instant claim limitations).
Regarding claim 20, Hoemke, as modified by EGOROV in the rejection of claim 18 hereinabove, further teaches wherein the takeoff input request (See e.g., FIG. 4; page 6 last line-page 7 line 3; page 13 lines 2-18; page 49 last paragraph, which ends in line 4 on page 50, where the pilot applying the braking of the wheels during takeoff teaches the takeoff input request) is determined by actuation of an operator-manipulated input device (Hoemke See e.g., column 5 line 6; column 7 lines 15-21; column 10 lines 8-13, where the pilot operating the actuator, the controller, and the ECU teaches the instant claim limitation) towards a takeoff position (EGOROV FIG. 4; page 6 last line-page 7 line 3; page 13 lines 2-18; page 49 last paragraph, which ends in line 4 on page 50).
Regarding claim 28, Hoemke teaches a control method for a turbopropeller engine having a gas turbine and a propeller assembly coupled to the gas turbine, the method comprising:
increasing, prior to engagement of a mechanical lock (See e.g., FIG. 1A element 106, 208; column 4 lines 19-23, where element 106 along with element 208 teach a mechanical lock, and when 208 is in the upper position pressed up all the way to the end 160 of the cavity 204 teaches prior to engagement of a mechanical lock) and …, a pitch angle of propeller blades of the propeller assembly towards a minimum flight pitch (See e.g., FIG. 1A; column 5 lines 4-9 and 52-56; column 6 line 58-column 7 line 21); and
engaging, … and to transition from a ground operating mode to a flight operating mode (See e.g., FIG. 1B; column 7 lines 23-25), the mechanical lock (See e.g., FIG. 1B; column 7 lines 25-29), the mechanical lock, when engaged, prevents the pitch angle from falling below the minimum flight pitch while in the flight operating mode (See e.g., FIG. 1B; column 7 lines 22-62).
And, although Hoemke teaches taxiing of the aircraft on the ground (See e.g., column 4 lines 1-2; column 3 lines 49-50; column 7 line 20), and the pilot can operate the actuator (See e.g., column 5 line 6), and the pilot can use the ECU to control the pressurized second propeller control flow input to adjust the pitch of the propeller during taxiing (See e.g., column 10 lines 8-13), as required by the instant claim, Hoemke does not explicitly teach that these functions are happening during engine acceleration to takeoff power in response to a takeoff input request and prior to takeoff as set forth in the instant claim.
However, EGOROV teaches during engine acceleration to takeoff power in response to a takeoff input request and prior to takeoff (See e.g., FIG. 4; page 6 last line-page 7 line 3; page 13 lines 2-18; page 49 last paragraph, which ends in line 4 on page 50, where the pilot applying the braking of the wheels during takeoff teaches in response to a takeoff input request and prior to takeoff, and that one of the sensor parameters of the control of the braking system involved the take-off speed V>100km/h prior to takeoff, teaches that engine acceleration to takeoff power was involved, therefore the references in their entirety teach the instant claim limitations).
Thus, it would have been obvious to one of ordinary skill in the art, having the art of Hoemke and EGOROV before him, before the effective filing date of the claimed invention, to include in the method of Hoemke during engine acceleration to takeoff power in response to a takeoff input request and prior to takeoff, as taught in the analogous art of EGOROV.  One would have been motivated to make such a combination to achieve the predictable result of a significant increase in the level of situational (informational) awareness and serve to provide the crew with complete, reliable, relevant, consistent and inter active information and the presentation on the inside-cab indicators of only significant parameters that are critical for making decisions on managing the aircraft at the take-off stage, as suggested by EGOROV (See e.g., page 3 lines 1-13; page 24 lines 10-15; page 50 lines 5-8).
Regarding claim 29, Hoemke, as modified by EGOROV in the rejection of claim 28 hereinabove, further teaches further comprising:
performing a validation of the takeoff input request (EGOROV See e.g., FIG. 4; page 12 line 50-page 13 line 42, where, under section 4.0 TAKEOFF DETERMINATION OF TAKEOFF DYNAMICS PARAMETERS IN REAL TIME, sub-sections 4.1 & 4.2 disclose the details of starting and setting up monitoring systems, and then monitoring the predicted parameters of the takeoff run take-off dynamics before reaching take-off speed, to determine, decide, and ensure when it is safe for the crew to takeoff based on all of the input parameters, all teach the concept of validation and validate by the crew, and therefore teach the instant claim limitations), and
wherein the increasing the pitch angle of the propeller blades towards the minimum flight pitch (Hoemke See e.g., FIG. 1; column 5 lines 4-9 and 52-56; column 6 line 58-column 7 line 21) occurs in a time period following the takeoff input request and preceding the validation of the takeoff input request (EGOROV See e.g., page 13 lines 17-42; page 49 last paragraph, which ends in line 4 on page 50, where the disclosures regarding 3 seconds and 5 seconds teach the instant claim limitations), and wherein the engaging of the mechanical lock (Hoemke See e.g., FIG. 1B; column 7 lines 25-29) occurs after the validation of the takeoff input request (EGOROV See e.g., FIG. 4; page 12 line 50-page 13 line 42, where, under section 4.0 TAKEOFF DETERMINATION OF TAKEOFF DYNAMICS PARAMETERS IN REAL TIME, sub-sections 4.1 & 4.2 disclose the details of starting and setting up monitoring systems, and then monitoring the predicted parameters of the takeoff run take-off dynamics before reaching take-off speed, to determine, decide, and ensure when it is safe for the crew to takeoff based on all of the input parameters, and therefore teach the instant claim limitations).
Claims 21-23 and 30-32 is/are rejected under 35 USC § 103 as being unpatentable over Hoemke, and further in view of EGOROV, and further in view of FISHER et al., U.S. Patent Application Publication 2016/0229547 A1 (hereinafter called FISHER).
Regarding claim 21, Hoemke, as modified by EGOROV in the rejection of claim 18 hereinabove, further teaches wherein the propeller control unit (Hoemke See e.g., FIGS. 1A-1D; element 100; TITLE) is configured to implement a pitch-angle closed control loop (Hoemke See e.g., FIGS. 1A-1D) comprising: determine a value of a reference pitch angle (Hoemke See e.g., column 7 lines 11-21, where modulating and adjusting the pitch of the propeller teaches determining a value of a reference pitch angle); and a minimum ground value to a value not lower than the minimum flight value (Hoemke See e.g., FIG. 1A; column 5 lines 4-9 and 52-56; column 6 line 58-column 7 line 21), before engagement of the mechanical lock (Hoemke See e.g., FIG. 1A element 106, 208; column 4 lines 19-23, where element 106 along with element 208 teach a mechanical lock, and when 208 is in the upper position pressed up all the way to the end 160 of the cavity 204 teaches before engagement of a mechanical lock).
But, neither Hoemke nor EGOROV teaches the pitch-angle closed control loop comprising: a reference generator, configured to determine a value of a reference pitch angle; and a regulator, configured to generate a control quantity based on an error between the reference pitch angle and a measured pitch angle, and wherein the reference generator is configured to increase the reference pitch angle … .
However, FISHER teaches the pitch-angle closed control loop (See e.g., FIG. 3 element 10) comprising:
a reference generator (See e.g., FIG. 3 element 52 at 68), configured to determine a value of a reference pitch angle (See e.g., ¶s [0020] & [0028], where the details of increasing or decreasing (adjusting) the pitch angle of the propeller blades based on different speed parameters teaches determine a value of a reference pitch angle); and
a regulator (See e.g., FIG. 4 elements 90, 92, 94, 96, 98 at 68), configured to generate a control quantity based on an error between the reference pitch angle and a measured pitch angle (See e.g., FIG. 4 at the unlabeled +/-“adder” circle at element 68 from FIG. 3 element 52),
wherein the reference generator (See e.g., FIG. 3 element 52 at 68) is configured to increase the reference pitch angle … .
Thus it would have been obvious to one of ordinary skill in the art, having the art of Hoemke, EGOROV, and FISHER before him, before the effective filing date of the claimed invention, to include in the electronic control system of the combined invention of Hoemke and EGOROV the pitch-angle closed control loop comprising: a reference generator, configured to determine a value of a reference pitch angle; and a regulator, configured to generate a control quantity based on an error between the reference pitch angle and a measured pitch angle, and wherein the reference generator is configured to increase the reference pitch angle …, as taught in the analogous art of FISHER.  One would have been motivated to make such a combination to achieve the predictable result of providing a turboprop control system that requires only a single lever to be actuated by the pilot that reduces pilot workload (to only a single lever), allowing the pilot to better focus attention on other needs, and to prevent some pilot errors by limiters within the system, increasing reliability and safety of the aircraft, and pilot-selected or automatically determined profiles which may provide an additional focus on efficiency for the control system operation, for instance, fuel efficiency, time efficiency, or propeller efficiency, as suggested by FISHER (See e.g., ¶s [0056]-[0057] & [0059]).
Regarding claim 22, as best understood, Hoemke, as modified by EGOROV and FISHER in the rejection of claim 21 hereinabove further teaches wherein the electronic processing unit (Hoemke See e.g., FIG. 1A-1D element 108, engine electronic control unit (ECU)) is configured to implement a propeller-speed closed control loop, the propeller-speed closed control loop (FISHER See e.g., FIG. 3 element 10) comprising:
a further reference generator (FISHER See e.g., FIG. 3 element 52 at 70), configured to determine a value of a reference propeller speed (FISHER See e.g., ¶s [0020] & [0028]);
a further regulator (FISHER See e.g., FIG. 4 elements 90, 92, 94, 96, 98 applied as shown), configured to generate a further control quantity based on an error between the reference propeller speed and a measured propeller speed (FISHER See e.g., FIG. 3 loop 84); and
a priority selection stage (FISHER See e.g., FIG. 3 element 64; ¶s [0031]-[0032] & [0045]), coupled to the regulators (FISHER See e.g., FIG. 4, as recited for the respective regulators in the rejections of claims 21 and 22 hereinabove) to receive the generated control quantities, and in implementing the priority selection stage, the electronic processing unit (Hoemke See e.g., FIG. 1A-1D element 108, engine electronic control unit (ECU)) is configured to: implement a priority selection scheme to select one of the generated control quantities and provide, at its output, the actuator driving quantity that is supplied to the actuation assembly of the turbopropeller engine to control the pitch angle of the propeller blades, in order to regulate the value of the propeller speed (FISHER See e.g., ¶s [0020] & [0028]).
Regarding claim 23, as best understood, Hoemke, as modified by EGOROV and FISHER in the rejection of claim 22 hereinabove further teaches wherein in implementing the priority selection stage (FISHER See e.g., FIG. 3 element 64; ¶s [0031]-[0032] & [0045]), the electronic processing unit (Hoemke See e.g., FIG. 1A-1D element 108, engine electronic control unit (ECU)) is further configured to: select the control quantity generated by the regulator of the pitch-angle closed control loop (FISHER See e.g., FIG. 3 element 10) during the ground operating mode (Hoemke See e.g., FIG. 1A column 5 lines 52-56; column 7 lines 14-21) and the transition from the ground operating mode to the flight operating mode (Hoemke FIG. 1B; column 7 lines 22-25 and 45-62).
Regarding claim 30, Hoemke, as modified by EGOROV in the rejections of claim 28 hereinabove, further teaches wherein the increasing of the pitch angle of propeller blades of the propeller assembly towards the minimum flight pitch (Hoemke See e.g., FIG. 1A; column 5 lines 4-9 and 52-56; column 6 line 58-column 7 line 21) comprises: implementing a pitch-angle closed control loop (Hoemke See e.g., FIGS. 1A-1D), comprising:
determining a value of a reference pitch angle (Hoemke See e.g., column 7 lines 11-21, where modulating and adjusting the pitch of the propeller teaches determining a value of a reference pitch angle);
…
wherein the determining comprises increasing the reference pitch angle from a minimum ground value to a value not lower than the minimum flight value (Hoemke See e.g., FIG. 1A; column 5 lines 4-9 and 52-56; column 6 line 58-column 7 line 21) before the mechanical lock engagement (Hoemke See e.g., FIG. 1A element 106, 208; column 4 lines 19-23, where element 106 along with element 208 teach a mechanical lock, and when 208 is in the upper position pressed up all the way to the end 160 of the cavity 204 teaches before the mechanical lock engagement).
But, neither Hoemke nor EGOROV teaches generating a control quantity based on an error between the reference pitch angle and a measured pitch angle.
However, FISHER teaches generating a control quantity based on an error between the reference pitch angle and a measured pitch angle (See e.g., FIG. 4 at the unlabeled +/-“adder” circle at element 68 from FIG. 3 element 52).
Thus, it would have been obvious to one of ordinary skill in the art, having the art of Hoemke, EGOROV, and FISHER before him, before the effective filing date of the claimed invention, to include in the control method of the combined invention of Hoemke and EGOROV generating a control quantity based on an error between the reference pitch angle and a measured pitch angle, as taught in the analogous art of FISHER.  One would have been motivated to make such a combination to achieve the predictable result of providing a turboprop control system that requires only a single lever to be actuated by the pilot that reduces pilot workload (to only a single lever), allowing the pilot to better focus attention on other needs, and to prevent some pilot errors by limiters within the system, increasing reliability and safety of the aircraft, and pilot-selected or automatically determined profiles which may provide an additional focus on efficiency for the control system operation, for instance, fuel efficiency, time efficiency, or propeller efficiency, as suggested by FISHER (See e.g., ¶s [0056]-[0057] & [0059]).
Regarding claim 31, Hoemke, as modified by EGOROV and FISHER in the rejection of claim 30 hereinabove, further teaches wherein the increasing of the pitch angle of propeller blades of the propeller assembly towards the minimum flight pitch (Hoemke See e.g., FIG. 1A; column 5 lines 4-9 and 52-56; column 6 line 58-column 7 line 21) comprises:
implementing a propeller-speed closed control loop (FISHER See e.g., FIG. 3 element 10) comprising:
determining a value of a reference propeller speed (FISHER See e.g., FIG. 6; ¶ [0031]); 
generating a further control quantity based on an error between the reference propeller speed and a measured propeller speed (FISHER See e.g., FIG. 4 at the unlabeled +/-“adder” circle); and
implementing a priority selection scheme between the generated control quantities (FISHER See e.g., FIG. 3 element 64; ¶s [0031]-[0032] & [0045]), to provide an actuator driving quantity (Hoemke See e.g., FIGS. 1A-1D; column 6 line 63-column 7 line 9, where current teaches a driving quantity) that is supplied to the actuation assembly of the turbopropeller engine to control the pitch angle of the propeller blades, in order to regulate the value of the propeller speed (Hoemke See e.g., FIGS. 1A-1D; column 3 lines 30-33; column 6 line 63-column 7 line 21, where element 106 teaches an actuation assembly).
Regarding claim 32, Hoemke, as modified by EGOROV and FISHER in the rejection of claim 31 hereinabove, further teaches wherein implementing the priority selection scheme comprises selecting the control quantity generated by the regulator of the pitch-angle closed control loop (FISHER See e.g., FIG. 3 element 64; ¶s [0031]-[0032] & [0045]) during the ground operating mode (Hoemke See e.g., FIG. 1A column 5 lines 52-56; column 7 lines 14-21) and the transition from the ground operating mode to the flight operating mode (Hoemke FIG. 1B; column 7 lines 22-25 and 45-62).


Claims 24-25 and 33-34 is/are rejected under 35 USC § 103 as being unpatentable over Hoemke, and further in view of EGOROV, and further in view of FISHER, and further in view of Builta, U.S. Patent 2008/0075591 A1 (hereinafter called Builta).
Regarding claim 24, Hoemke, as modified by EGOROV and FISHER in the rejection of claim 21 hereinabove, further teaches wherein the reference generator (FISHER See e.g., FIG. 3 element 52 at 68; ¶ [0028]) comprises:
a scheduler (FISHER See e.g., FIGS. 3 & 5 element 52) configured to receive a signal indicative of an input power request and a further signal indicative of engagement, or disengagement, of the mechanical lock (Hoemke See e.g., FIGS. 1A-1D element 208), and to determine a first reference value for the pitch angle (Hoemke See e.g., column 7 lines 11-21).
But neither Hoemke, EGOROV, nor FISCHER teaches a rate limiter, which is coupled to the output of the scheduler to receive the first reference value and is configured to implement a rate-limitation thereof, thereby generating a second reference value for the pitch angle, to be supplied as the reference pitch angle in at least one operating condition.
However, Builta teaches a rate limiter (See e.g., FIG. 3 element 343), which is coupled to the output of the scheduler to receive the first reference value and is configured to implement a rate-limitation thereof, thereby generating a second reference value for the pitch angle, to be supplied as the reference pitch angle in at least one operating condition.
Thus it would have been obvious to one of ordinary skill in the art, having the art of Hoemke, EGOROV, FISHER, and Builta before him, before the effective filing date of the claimed invention, to include in the control system of the combined invention of Hoemke, EGOROV, and FISHER a rate limiter, which is coupled to the output of the scheduler to receive the first reference value and is configured to implement a rate-limitation thereof, thereby generating a second reference value for the pitch angle, to be supplied as the reference pitch angle in at least one operating condition, as taught in the analogous art of Builta.  One would have been motivated to make such a combination to achieve the predictable result of allowing excessive lateral forces to be controlled on unmanned rotorcraft, where there is no pilot onboard to detect and control these lateral forces by conventional means, and for manned or piloted rotorcraft, these systems and methods can be used as a backup control mechanism, and allow for control prioritization, as suggested by Builta (See e.g., ¶ [0049]).
Regarding claim 25, Hoemke, as modified by EGOROV, FISHER, and Builta in the rejections of claim 24 hereinabove, further teaches wherein the intervention of the rate limiter (Builta See e.g., FIG. 3 element 343) is automatically tuned according with environmental and/or engine conditions, including altitude and temperature (FISHER See e.g., FIG. 3 element 56; ¶s [0017], [0028], & [0057]), in order to ensure a monotonic propeller speed increase during said transition from the ground operating mode to the flight operating mode (Hoemke FIG. 1B; column 7 lines 22-25 and 45-62).
Regarding claim 33, Hoemke, as modified by EGOROV and FISCHER in the rejection of claim 30 hereinabove, further teaches wherein determining the value of the reference pitch angle (Hoemke See e.g., column 7 lines 11-21, where modulating and adjusting the pitch of the propeller teaches determining a value of a reference pitch angle) comprises:
determining a first reference value for the pitch angle (Hoemke See e.g., column 7 lines 11-21) based on a signal indicative of an input power request (FISHER See e.g., FIG. 6; ¶ [0031]) and a further signal indicative of the engagement or disengagement of the mechanical lock (Hoemke See e.g., FIGS. 1A-1D element 208).
But neither Hoemke, EGOROV, nor FISHER teaches implementing a rate-limitation of the first reference value, thereby generating a second reference value for the pitch angle, to be supplied as said reference pitch angle.
However, Builta teaches implementing a rate-limitation of the first reference value (See e.g., FIG. 3 element 343), thereby generating a second reference value for the pitch angle, to be supplied as said reference pitch angle.
Thus it would have been obvious to one of ordinary skill in the art, having the art of Hoemke, EGOROV, FISHER, and Builta before him, before the effective filing date of the claimed invention, to include in the control method of the combined invention of Hoemke, EGOROV, and FISHER a rate limiter, which is coupled to the output of the scheduler to receive the first reference value and is configured to implement a rate-limitation thereof, thereby generating a second reference value for the pitch angle, to be supplied as said reference pitch angle in at least one operating condition, as taught in the analogous art of Builta.  One would have been motivated to make such a combination to achieve the predictable result of allowing excessive lateral forces to be controlled on unmanned rotorcraft, where there is no pilot onboard to detect and control these lateral forces by conventional means, and for manned or piloted rotorcraft, these systems and methods can be used as a backup control mechanism, and allow for control prioritization, as suggested by Builta (See e.g., ¶ [0049]).
Regarding claim 34, Hoemke, as modified by EGOROV, FISHER, and Builta in the rejection of claim 33 hereinabove, further teaches wherein implementing the rate-limitation (Builta See e.g., FIG. 3 element 343) comprises automatically tuning the intervention of the rate-limitation according with environmental and/or engine conditions, including altitude and temperature (FISHER See e.g., FIG. 3 element 56; ¶s [0017], [0028], & [0057]), in order to ensure a monotonic propeller speed increase during the transition from the ground operating mode to the flight operating mode (Hoemke FIG. 1B; column 7 lines 22-25 and 45-62).
Claims 26 and 35 is/are rejected under 35 USC § 103 as being unpatentable over Hoemke, and further in view of NATIONAL AERONAUTICS AND SPACE ADMINISTRATION Official: Hall, Turboprop Engine, May 05 2015 (hereinafter called NASA), and further in view of EGOROV.
Regarding claim 26, Hoemke teaches a turbopropeller engine for an aircraft, comprising:
a gas turbine (See e.g., FIGS. 1A-1D; column 3 lines 30-33);
a propeller assembly (See e.g., FIGS. 1A-1D, element 105), coupled to the gas turbine (See e.g., FIG. 1; column 3 lines 30-33) …; and
an electronic control system comprising:
a propeller control unit (See e.g., FIGS. 1A-1D; element 100; TITLE) configured to control propeller operation based on a pilot input request (See e.g., column 5 lines 4-9; column 7 lines 14-21; column 10 lines 8-13; column 3 lines 61-65), via generation of a driving quantity for an actuation assembly (See e.g., FIGS. 1A-1D; column 6 line 63-column 7 line 9, where current teaches a driving quantity, and element 106 teaches an actuation assembly) designed to adjust a pitch angle of propeller blades of the propeller assembly; and
an electronic processing unit (See e.g., FIGS. 1A-1D element 108, engine electronic control unit (ECU)) configured to:
receive a user-specified … request (See e.g., column 3 lines 52-56 and 61-65); 
…; and
cause pressurized oil from a ground gallery of the pitch actuation assembly to start being emptied so as to increase the pitch angle of the propeller blades towards a minimum flight pitch (See e.g., FIG. 1A; column 5 lines 4-9 and 52-56; column 6 line 58-column 7 line 21; where elements 156 and 158 together teach a ground gallery, and element 106 teaches the pitch actuation assembly, and the cited references in their entirety teach the instant claim limitation) … .
And, although Hoemke teaches a turboprop (See e.g., FIGS. 1A-1B; column 3 lines 30-33), and by definition, a turboprop uses a gas turbine core to turn a propeller, Hoemke is silent regarding that it is coupled to the gas turbine via a gearbox assembly.
However, NASA teaches a propeller assembly, coupled to the gas turbine via a gearbox assembly (See Figure; second paragraph, “The drive shaft, also shown in green, is connected to a gear box. The gear box is then connected to a propeller that produces most of the thrust.”).
Thus, it would have been obvious to one of ordinary skill in the art, having the art of Hoemke and EGOROV before him, before the effective filing date of the claimed invention, to include in the electronic control system of Hoemke a propeller assembly, coupled to the gas turbine via a gearbox assembly, as taught in the analogous art of NASA.  One would have been motivated to make such a combination to achieve the predictable result of low exhaust velocity of a turboprop, which contributes little thrust because most of the energy of the core exhaust has gone into turning the drive shaft, as suggested by NASA (See e.g., second paragraph).
And, although Hoemke teaches taxiing of the aircraft on the ground (See e.g., column 4 lines 1-2; column 3 lines 49-50; column 7 line 20), and the pilot can operate the actuator (See e.g., column 5 line 6), and the pilot can use the ECU to control the pressurized second propeller control flow input to adjust the pitch of the propeller during taxiing (See e.g., column 10 lines 8-13), as required by the instant claim, neither Hoemke nor NASA explicitly teaches receive a takeoff input request; perform a takeoff validation to validate the takeoff input request is an intentional command, and that these functions are happening before the takeoff input request is validated during the takeoff validation as set forth in the instant claim.
However, EGOROV teaches receive a takeoff input request (See e.g., FIG. 4; page 6 last line-page 7 line 3; page 13 lines 2-18; page 49 last paragraph, which ends in line 4 on page 50, where the pilot applying the braking of the wheels during takeoff teaches the takeoff input request);
perform a takeoff validation to validate the takeoff input request is an intentional command, before the takeoff input request is validated during the takeoff validation (See e.g., FIG. 4; page 12 line 50-page 13 line 42, where, under section 4.0 TAKEOFF DETERMINATION OF TAKEOFF DYNAMICS PARAMETERS IN REAL TIME, sub-sections 4.1 & 4.2 disclose the details of starting and setting up monitoring systems, and then monitoring the predicted parameters of the takeoff run take-off dynamics before reaching take-off speed, to determine, decide, and ensure when it is safe for the crew to takeoff based on all of the input parameters, all teach the concept of validation and validate by the crew, and therefore teach the instant claim limitations).
Thus, it would have been obvious to one of ordinary skill in the art, having the art of Hoemke, NASA, and EGOROV before him, before the effective filing date of the claimed invention, to include in the electronic control system of the combined invention of Hoemke and NASA perform receive a takeoff input request; perform a takeoff validation to validate the takeoff input request is an intentional command, before the takeoff input request is validated during the takeoff validation, as taught in the analogous art of EGOROV.  One would have been motivated to make such a combination to achieve the predictable result of a significant increase in the level of situational (informational) awareness and serve to provide the crew with complete, reliable, relevant, consistent and inter active information and the presentation on the inside-cab indicators of only significant parameters that are critical for making decisions on managing the aircraft at the take-off stage, as suggested by EGOROV (See e.g., page 3 lines 1-13; page 24 lines 10-15; page 50 lines 5-8).
Regarding claim 35, Hoemke, as modified by NASA and EGOROV in the rejection of claim 26 hereinabove, further teaches wherein the electronic processing unit (Hoemke See e.g., FIGS. 1A-1D element 108, engine electronic control unit (ECU)) is further configured to:
cause, after the takeoff input request is validated (EGOROV See e.g., FIG. 4; page 12 line 50-page 13 line 42, where, under section 4.0 TAKEOFF DETERMINATION OF TAKEOFF DYNAMICS PARAMETERS IN REAL TIME, sub-sections 4.1 & 4.2 disclose the details of starting and setting up monitoring systems, and then monitoring the predicted parameters of the takeoff run take-off dynamics before reaching take-off speed, to determine, decide, and ensure when it is safe for the crew to takeoff based on all of the input parameters, and therefore teach the instant claim limitations), engagement of a mechanical lock (Hoemke See e.g., FIG. 1B; column 7 lines 25-29) to further increase the pitch angle of the propeller blades towards the minimum flight pitch so as to continue emptying pressurized oil from the ground gallery of the pitch actuation assembly (Hoemke See e.g., FIG. 1A; column 5 lines 4-9 and 52-56; column 6 line 58-column 7 line 21; where elements 156 and 158 together teach the ground gallery, and element 106 teaches the pitch actuation assembly, and the cited references in their entirety teach the instant claim limitation).
Response to Arguments
Applicant’s arguments filed 10/24/2022 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TERRI L FILOSI whose telephone number is (571)270-1988. The Examiner can normally be reached Monday-Friday 7:00 AM -3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TERRI L FILOSI/
Examiner
Art Unit 3644
07 December 2022



/Nicholas McFall/Primary Examiner, Art Unit 3644